Exhibit 10.1 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT is made this 21st day of March, 2008, by and among TL ACQUISITION GROUP LLC, a Delaware limited liability company (the “Buyer”), AMERICAN LEISURE EQUITIES CORPORATION d/b/a TRAVELEADERS, INC., a Florida corporation (the “Seller”), and AMERICAN LEISURE HOLDINGS, INC., a Nevada corporation, being the sole shareholder of the Seller (the “Shareholder”). RECITALS The Seller is engaged in the business of providing business and vacation travel services (as conducted by the Seller, the “Business”).The Buyer desires to purchase, and the Seller desires to sell, the Business and substantially all of the non-cash assets of the Seller upon the terms and conditions herein set forth. NOW, THEREFORE, for and in consideration of the mutual promises herein made, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, IT IS HEREBY AGREED AS FOLLOWS: AGREEMENT COMMONLY USED DEFINITIONS As used in this Agreement, the following terms shall have the following meanings: “ALG” shall mean American Leisure Group, Ltd. the majority shareholder of Shareholder. “ALG Guaranty” shall mean the Guaranty of ALG in favor of Buyer in the form attached hereto and incorporated herein as Exhibit A. “Bank Loan” means that certain loan, dated September 26, 2007, from Regions Bank to Seller. “Breach” shall mean any breach of, or any inaccuracy in, any representation or warranty or any breach of, default under or conflict with, or failure to perform or comply with, any covenant, provision, term orother obligation, in or of the Transaction Documents or any Contract, Laws, Order, License, or any event which with the passing of time or giving of notice, or both, would constitute such a breach, default, conflict or failure. “Closing Date” shall mean March 21, 2008 or such other date on which the Closing occurs, as mutually agreed by Buyer and Seller. “Code” shall mean the Internal
